 



Exhibit 10.9
MOTOROLA, INC.
AWARD DOCUMENT
For the
Motorola Omnibus Incentive Plan of 2006
Terms and Conditions Related to Employee Nonqualified Stock Options

                 
Recipient:
  Greg Brown   Date of Expiration:   January 31, 2018          
Commerce ID #:
      Number of Options:   679,348          
Date of Grant:
  January 31, 2008   Exercise Price:   $13.31

Motorola, Inc. (“Motorola” or the “Company”) is pleased to grant you options to
purchase shares of Motorola’s common stock under the Motorola Omnibus Incentive
Plan of 2006 (the “Plan”). The number of options (“Options”) awarded to you and
the Exercise Price per Option, which is not less than 100% of the Fair Market
Value on the Date of Grant, are stated above. Each Option entitles you to
purchase one share of Motorola’s common stock on the terms described below and
in the Plan.



Vesting and Exercisability
You cannot exercise the Options until they have vested.
Regular Vesting – If, within the three years following the Date of Grant (the
“First Performance Period”), the Fair Market Value (as defined below) of
Motorola common stock meets or exceeds the dollar amount set forth below on at
least ten Trading Days (as defined below) within any thirty consecutive Trading
Days, then the Options will vest in accordance with the following schedule:

          Dollar Amount   Options Vested
$16.00
    226,449  

If, within the five years following the Date of Grant (the “Second Performance
Period”), the Fair Market Value of Motorola common stock meets or exceeds the
dollar amount set forth below on at least ten Trading Days within any thirty
consecutive Trading Days, then the Options will vest in accordance with the
following schedule:

          Dollar Amount   Options Vested
$20.00
    226,449  

If, within the seven years following the Date of Grant (the “Third Performance
Period,” and collectively with the First



Performance Period and the Second Performance Period, the “Performance
Periods”), the Fair Market Value of Motorola common stock meets or exceeds the
dollar amount set forth below on at least ten Trading Days within any thirty
consecutive Trading Days, then the Options will vest in accordance with the
following schedule:

          Dollar Amount   Options Vested
$23.00
    226,450  

For purposes of this agreement, “Trading Day” means any date on which the New
York Stock Exchange is open for trading. To the extent some or all of the
Options do not vest prior to the end of the applicable Performance Period, then
any such Options shall immediately expire at the end of such Performance Period.
Exercisability – You may exercise Options at any time after they vest and before
they expire as described below.
Expiration
All Options expire on the earliest of (i) the Date of Expiration as stated
above, (ii) any of the Special Expiration Dates described below, or (iii) with
respect to any unvested Options, at the end of the applicable Performance
Period. Once an Option expires, you no longer have the right to exercise it.



 



--------------------------------------------------------------------------------



 



Special Expiration Dates
If any of the following events occur during a Performance Period, your Options
may expire sooner than the Date of Expiration, as set forth below:
Disability — If your employment or service with Motorola or a Subsidiary is
terminated because of your Total and Permanent Disability (as defined below),
all of your unvested Options will automatically expire upon termination and all
of your vested Options will then expire on the earlier of the first anniversary
of your termination of employment or service because of your Total and Permanent
Disability or the Date of Expiration stated above. Until that time, the vested
Options will be exercisable by you or your guardian or legal representative.
Death — If your employment or service with Motorola or a Subsidiary is
terminated because of your death, all of your unvested Options will
automatically expire upon your death and all of your vested Options will then
expire on the earlier of the first anniversary of your death or the Date of
Expiration stated above. Until that time, with written proof of death and
inheritance, the vested Options will be exercisable by your legal
representative, legatees or distributees.
Change In Control — If a “Change in Control” of the Company occurs, and the
successor corporation does not assume these Options or replace them with options
that are at least comparable to these Options, then: (i) all of your unvested
Options will be fully vested and (ii) all of your Options will be exercisable
until the Date of Expiration set forth above.
Further, with respect to any Options that are assumed or replaced as described
in the preceding paragraph, such assumed or replaced options shall provide that
they will be fully vested and exercisable until the Date of Expiration set forth
above if you are involuntarily terminated (for a reason other than “Cause”) or
if you quit for “Good Reason” within 24 months of the Change in Control. For
purposes of this paragraph, the terms “Change in Control”, “Cause” and “Good
Reason” are defined in the Plan.
Change in Employment in Connection with a Divestiture — If you accept employment
with another company in direct connection with the sale, lease, outsourcing
arrangement or any other type of asset transfer



or transfer of any portion of a facility or any portion of a discrete
organizational unit of Motorola or a Subsidiary, or if you remain employed by a
Subsidiary that is sold or whose shares are distributed to the Motorola
stockholders in a spin-off or similar transaction (a “Divestiture”), all of your
unvested Options will automatically expire upon termination of your employment
with Motorola and your vested Options will expire on the earlier of (i) 90 days
after such Divestiture or (ii) the Date of Expiration stated above.
Termination of Employment or Service Because of Serious Misconduct — If Motorola
or a Subsidiary terminates your employment or service because of Serious
Misconduct (as defined below), all of your Options (vested and unvested) expire
upon your termination.
Termination of Employment or Service by Motorola or a Subsidiary Other than for
Serious Misconduct or a Divestiture — If Motorola or a Subsidiary on its
initiative, terminates your employment or service other than for Serious
Misconduct or a Divestiture, all of your unvested Options will automatically
expire upon termination and all of your vested but not yet exercised Options
will expire on the earlier of (i) 90 days after your termination of employment
or (ii) the Date of Expiration stated above.
Termination of Employment or Service for any Other Reason than Described Above —
If your employment or service with Motorola or a Subsidiary terminates for any
reason other than that described above, including voluntary resignation of your
employment or service, all of your unvested Options will automatically expire
upon termination of your employment or service and all of your vested but not
yet exercised Options will expire on the earlier of (i) the date ninety
(90) days after the date of termination of your employment or service or
(ii) the Date of Expiration stated above.
Leave of Absence — If you take a leave of absence from Motorola or a Subsidiary
that your employer has approved in writing in accordance with your employer’s
Leave of Absence Policy and which does not constitute a termination of
employment as determined by Motorola or a Subsidiary the following will apply:
Vesting of Options — Options will continue to be eligible to vest during the
first 90 days of your leave period in accordance with the vesting terms set
forth



- 2 -



--------------------------------------------------------------------------------



 



above. If the leave exceeds 90 days, no additional options shall vest after the
90th day. Upon your return to substantially full-time employment or service, you
shall be eligible to vest in any remaining unvested options (a) after you are
employed for at least thirty or more consecutive days, and (b) to the extent the
Regular Vesting provisions set forth above are satisfied.
Exercising Options — You may exercise Options that are vested or that vest
during the leave of absence.
Effect of Termination of Employment or Service — If your employment or service
is terminated during the leave of absence, the treatment of your Options will be
determined as described under “Special Expiration Dates” above.
Other Terms
Method of Exercising — You must follow the procedures for exercising options
established by Motorola from time to time. At the time of exercise, you must pay
the Exercise Price for all of the Options being exercised and any taxes that are
required to be withheld by Motorola or a Subsidiary in connection with the
exercise. Options may not be exercised for less than 50 shares unless the number
of shares represented by the Option is less than 50 shares, in which case the
Option must be exercised for the remaining amount.
Transferability — Unless the Committee provides, Options are not transferable
other than by will or the laws of descent and distribution.
Tax Withholding — Motorola or a Subsidiary is entitled to withhold an amount
equal to the required minimum statutory withholding taxes for the respective tax
jurisdictions attributable to any share of common stock deliverable in
connection with the exercise of the Options. You may satisfy any minimum
withholding obligation and any additional withholding, if desired, by electing
to have the plan administrator retain Option shares having a Fair Market Value
on the date of exercise equal to the amount to be withheld.
Definition of Terms
If a term is used but not defined, it has the meaning given such term in the
Plan.
“Fair Market Value” is the closing price for a share of Motorola common stock on
any applicable date. The official source for the closing price is the New York



Stock Exchange Composite Transaction as reported in the Wall Street Journal at
www.online.wsj.com.
“Serious Misconduct” means any misconduct identified as a ground for termination
in the Motorola Code of Business Conduct, or the human resources policies, or
other written policies or procedures.
“Subsidiary” means an entity of which Motorola owns directly or indirectly at
least 50% and that Motorola consolidates for financial reporting purposes.
“Total and Permanent Disability” means entitlement to long-term disability
benefits under the Motorola Disability Income Plan, as amended and any successor
plan or a determination of a permanent and total disability under a state
workers compensation statute.
Consent to Transfer Personal Data
By accepting this award, you voluntarily acknowledge and consent to the
collection, use, processing and transfer of personal data as described in this
paragraph. You are not obliged to consent to such collection, use, processing
and transfer of personal data. However, failure to provide the consent may
affect your ability to participate in the Plan. Motorola, its Subsidiaries and
your employer hold certain personal information about you, that may include your
name, home address and telephone number, date of birth, social security number
or other employee identification number, salary, salary grade, hire date,
nationality, job title, any shares of stock held in Motorola, or details of all
options or any other entitlement to shares of stock awarded, canceled,
purchased, vested, or unvested, for the purpose of managing and administering
the Plan (“Data”). Motorola and/or its Subsidiaries will transfer Data amongst
themselves as necessary for the purpose of implementation, administration and
management of your participation in the Plan, and Motorola and/or any of its
Subsidiaries may each further transfer Data to any third parties assisting
Motorola in the implementation, administration and management of the Plan. These
recipients may be located throughout the world, including the United States. You
authorize them to receive, possess, use, retain and transfer the Data, in
electronic or other form, for the purposes of implementing, administering and
managing your participation in the Plan, including any requisite transfer of
such Data as may be required for the administration of the Plan and/or the
subsequent holding of shares of stock on your behalf to a broker or other third
party with



- 3 -



--------------------------------------------------------------------------------



 



whom you may elect to deposit any shares of stock acquired pursuant to the Plan.
You may, at any time, review Data, require any necessary amendments to it or
withdraw the consents herein in writing by contacting Motorola; however,
withdrawing your consent may affect your ability to participate in the Plan.
Acknowledgement of Discretionary Nature of the Plan; No Vested Rights
You acknowledge and agree that the Plan is discretionary in nature and limited
in duration, and may be amended, cancelled, or terminated by Motorola or a
Subsidiary, in its sole discretion, at any time. The grant of awards under the
Plan is a one-time benefit and does not create any contractual or other right to
receive an award in the future or to future employment. Nor shall this or any
such grant interfere with your right or the Company’s right to terminate such
employment relationship at any time, with or without cause, to the extent
permitted by applicable laws and any enforceable agreement between you and the
Company. Future grants, if any, will be at the sole discretion of Motorola,
including, but not limited to, the timing of any grant, the amount of the award,
vesting provisions, and the exercise price.
No Relation to Other Benefits/Termination Indemnities
Your acceptance of this award and participation under the Plan is voluntary. The
value of your stock option awarded herein is an extraordinary item of
compensation outside the scope of your employment contract, if any. As such, the
stock option is not part of normal or expected compensation for purposes of
calculating any severance, resignation, redundancy, end of service payments,
bonuses, long-service awards, pension, or retirement benefits or similar
payments, notwithstanding any provision of any compensation, insurance agreement
or benefit plan to the contrary.
Substitute Stock Appreciation Right
Motorola reserves the right to substitute a Stock Appreciation Right for your
Option in the event certain changes are made in the accounting treatment of
stock options. Any substitute Stock Appreciation Right shall be applicable to
the same number of shares as your Option and shall have the same Date of
Expiration, Exercise Price, and other terms and conditions. Any substitute Stock
Appreciation Right may be settled only in Motorola common stock.



Acceptance of Terms and Conditions
By accepting the Options, you agree to be bound by these terms and conditions,
the Plan and any and all rules and regulations established by Motorola in
connection with awards issued under the Plan and any additional covenants or
promises Motorola may require as a condition of the grant.
Other Information about Your Options and the Plan
You can find other information about options and the Plan on the Motorola
website
http://myhr.mot.com/pay_finances/
awards_incentives/stock_options/plan_documents.jsp If you do not have access to
the website, please contact Motorola Global Rewards, 1303 E. Algonquin Road,
Schaumburg, IL 60196 USA; GBLRW01@Motorola.com; 847-576-7885; for an order form
to request Plan documents.



- 4 -